Citation Nr: 1018837	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-12 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to May 15, 2007,  for 
the grant of service connection for left patellofemoral 
chondromalacia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to May 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The case has since been 
transferred to the Winston-Salem, North Carolina VARO.

The Board notes that this case has not been readjudicated 
since the issuance of an April 2008 Statement of the Case, 
and considerable additional medical evidence has been added 
to the claims file since that time.  Some of that evidence 
addresses the current severity of the Veteran's left knee 
disability.  However, the issue currently before the Board is 
limited to whether an effective date prior to May 15, 2007, 
is warranted, and, in view of 38 C.F.R. § 3.400(b)(2), this 
newly added evidence is not "pertinent" to the limited 
issue at hand.  Accordingly, there is no basis for a remand 
for issuance of a Supplemental Statement of the Case.  See 
38 C.F.R. §§ 19.9, 19.31 (2009).


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a 
left knee disorder was received on June 8, 2006; this claim 
was denied in an October 2006 rating decision, of which the 
Veteran was notified on October 24, 2006.

2.  The Veteran's second application for service connection 
for a left knee disorder was received on May 15, 2007; this 
claim was granted in an August 2007 rating decision, issued 
within a year of the initial October 2006 denial, with 
service connection effectuated as of May 15, 2007.


CONCLUSION OF LAW

The criteria for an effective date of June 8, 2006 for the 
grant of service connection for left patellofemoral 
chondromalacia have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.400 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an effective date prior to May 15, 2007, 
for the grant of service connection for left patellofemoral 
chondromalacia

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

In this case, the Veteran's initial claim for service 
connection for a left knee disorder was received on June 8, 
2006.  This claim was denied in an October 2006 rating 
decision, of which she was notified on October 24, 2006.  A 
second application for service connection for a left knee 
disorder, a request for reconsideration of the October 2006 
rating decision, was received by the RO on May 15, 2007.  
This claim was granted in an August 2007 rating decision, 
issued within a year of the initial October 2006 denial; a 20 
percent evaluation was effectuated as of May 15, 2007.  On 
September 14, 2007, again within a year of the October 2006 
rating decision, the Veteran's Notice of Disagreement as to 
the effective date of May 15, 2007, was received.  

In this regard, the Board would point out that 38 C.F.R. § 
3.400(q)(1)(ii), addressing effective dates in cases of new 
and material evidence, is applicable only in cases where 
there was a prior final decision.  Under 38 U.S.C.A. 
§ 7105(c), a decision is final when a Notice of Disagreement 
is not received within one year of notification to the 
Veteran of the decision. 

Here, however, all of the relevant procedural developments 
occurred within one year of the October 24, 2006 notification 
to the Veteran of the initial denial of service connection 
for a left knee disorder.  Notably, the claim was 
subsequently granted in August 2007, at which point the 
October 2006 rating decision was not a final decision as 
defined in 38 U.S.C.A. § 7105(c).  Moreover, even the 
September 2007 Notice of Disagreement was received within a 
year of the October 2006 notification letter.

In the absence of a prior final decision, 38 C.F.R. § 
3.400(b)(2), concerning de novo service connection claims, is 
applicable in this case.  Therefore, because the initial 
claim was received on June 8, 2006, that date should be the 
effective date for the grant of service connection for left 
patellofemoral chondromalacia.  To that extent, the appeal is 
granted.  See 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) as to the initial service connection claim was 
furnished to the Veteran in June 2006, prior to the date of 
the issuance of the appealed rating decision.  The June 2006 
letter included an explanation of VA's practices in assigning 
disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The question of whether a further notice letter 
is required for such "downstream" issues as a claim for an 
earlier effective date for the grant of service connection 
was addressed by the VA Office of General Counsel in 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent 
opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  In this case, the required Statement of the Case was 
issued in April 2008.  This course of action fulfills VA's 
notice requirements.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has obtained all 
records corresponding to relevant treatment, and the Veteran 
has been afforded multiple VA examinations.  As noted above, 
this claim largely turns on the question of the date of claim 
and not any medical findings as to the etiology or severity 
of the claimed disability.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An effective date of June 8, 2006 is granted for the 
establishment of service connection for left patellofemoral 
chondromalacia.


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


